                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                          CHARLOTTESVILLE DIVISION

  ELIZABETH SINES, Et al.,

  v.                                                   Case No. 3:17-cv-72

  JASON KESSLER, Et. al.,

                       MOTION TO WITHDRAW AS COUNSEL

        On July 12, 2018, this Court granted the motion made by Defendant James

  Alex Fields, Jr., to appoint counsel from his criminal case, Case No. 3:18-cr-11, to

  also be counsel of record in this ancillary matter. Now that Mr. Fields’ criminal

  case is closed, this civil case is no longer an ancillary matter for which counsel is

  required to “protect a Constitutional right. . . .” Guide to Judiciary Policy, Vol 7,

  Defender Services, Part A, § 210.20.30(c).

        WHEREFORE, the undersigned counsel respectfully moves to withdraw as

  counsel from this matter. Mr. Fields will continue to be represented by his other

  counsel of record.

                                                 Respectfully submitted,

                                                 S/Lisa M. Lorish

                                                 Lisa M. Lorish
                                                 Assistant Federal Public Defender
                                                 401 West Market Street, Suite 401
                                                 Charlottesville, VA 22902
                                                 Tel. (434) 220-3388
                                                 Fax (434) 220-3390
                                             1

Case 3:17-cv-00072-NKM-JCH Document 544 Filed 08/16/19 Page 1 of 2 Pageid#: 6048
                                               VSB No. 81465
                                               Lisa_Lorish@fd.org


                                               Counsel for James Alex Fields, Jr.




                           CERTIFICATE OF SERVICE

        I hereby certify that on August 16, 2019, I electronically filed the foregoing

  with the Clerk of the Court using the CM/ECF system which will send notification

  of such filing to the following: counsel of record; and I hereby certify that

  I have mailed by United States Postal Service the document to the

  following non CM/ECF participants: none

                                               /s/ Lisa M. Lorish
                                               Assistant Federal Public Defender




                                           2

Case 3:17-cv-00072-NKM-JCH Document 544 Filed 08/16/19 Page 2 of 2 Pageid#: 6049
